DETAILED ACTION
Response to Arguments
Applicant's arguments filed 29 MAR 21 have been fully considered but they are not completely persuasive.
In response to the argument that US 2018/0100714 to Borders fails to disclose “a bolt pocket having an orifice formed in a bottom wall thereof,” it is well known in the art to make a hole in a receiver in order to install a spring therein and, in particular, for use with bolt catching/blocking mechanisms.  For example, previously cited US 7,661,219 to Knight, Jr. (“Knight”) teaches a bolt catch device, inter alia, 10, e.g., Figs. 3-7, utilizing a hole in the receiver for disposition of elements 12, 14, and 16, which combine to cause bolt catch finger 20 to block bolt 25 from forward advancement.  See col. 6, lines 17-25 (e.g., 6:17-25).  Rationale for combining Borders and Knight: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time of invention.  Thus, claim 1 is unpatentable over the art.
The above argument being the extent of the arguments against the previous rejection(s) based on art, no further response to arguments appears to be required.

Drawings
The replacement drawings filed 29 MAR 21 are acceptable.  While no further objection to the drawings will be made, note that the specification discloses “a portion 165 of the bolt block 162,” at ¶ [0023], yet there does not appear to be a callout for 165 in the drawings.
Specification
The amendment to the specification is also acceptable.  However, such does not rectify the issue taken with “the blocking mechanism prevents resetting of a trigger of the firearm when in the upward position” because it is not the blocking mechanism being in the upward position that prevents resetting the trigger.  As the amendment clarifies, “while the bolt carrier 204 is held in the retracted position by the bolt block 162 … the bolt carrier 204 blocks the hammer 210 from disengaging from a disconnector 214 and moving forward to engage with the trigger 212 and thus prevents resetting the trigger 212 …” (emphasis added).  Thus, it is the combination of blocking mechanism being in an upward position, bolt carrier, hammer, and disconnector that prevents resetting of the trigger.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In view of the discussion above, the metes and bounds of claim 2 are ambiguous.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 – 11, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Borders in view of Knight.
Re: claim 1, Borders discloses the claimed invention including a receiver for a firearm 200, e.g., Fig. 6, comprising: a bolt block pocket 206, e.g., Fig. 4, a blocking mechanism 100, e.g., Figs. 1 and 2, moveable between an upward and a downward position, ¶ [0032], wherein the blocking mechanism comprises a spring 126 disposed in an orifice 124, wherein the blocking mechanism is in the downward position when the firearm is in battery and automatically moves to the upward position after a round is fired, as via spring 126, and wherein the blocking mechanism prevents automatic reloading of the firearm, id., except for an orifice in a bottom wall of the bolt block pocket and the spring disposed in such orifice.  See relevant explanation above.
Re: claim 2, Borders further discloses wherein the blocking mechanism prevents resetting of a trigger of the firearm when in the upward position, id., e.g., Fig. 5.  Given the blocking mechanism of Borders identically preventing the bolt carrier group 202 from forward movement as Applicant’s, prevention of trigger reset inheres.
Re: claim 5, Borders further discloses wherein the blocking mechanism is coupled to the receiver mechanism by a pivot pin 136 (through aperture 112) and a portion of the blocking mechanism pivots about the pivot pin when the blocking mechanism is moved between the downward position to the upward position.  Compare, e.g., Figs. 5 and 6.
Re: claim 6, Borders further discloses in combination with other components of a firearm, wherein the components include a bolt and a bolt carrier (each shown, e.g. Fig. 5), wherein the bolt carrier holds the blocking mechanism in the downward position when the firearm is in battery (this is asserted to be inherent in the weaponry disclosed).  That is, in weaponry including a bolt and bolt carrier as disclosed by Borders, when the bolt carrier is in battery position, the blocking mechanism is in its downward position.  That is, the bolt carrier 
Re: claim 7, Borders fairly discloses wherein the blocking mechanism engages the bolt to block forward movement of the bolt, ¶ [0030].
Re: claim 8, Borders further discloses wherein the blocking mechanism includes a release paddle 106, wherein the release paddle allows manual movement of the blocking mechanism from the upward position to the downward position, ¶ [0045].
Re: claim 9, Borders further discloses further comprising a spacer 212 extending outwardly from a side [of the receiver], wherein the spacer stops upward movement of the blocking mechanism, via catch depression 208 and catch spring 210, ¶ [0046].
Anent method claims 10, 11, and 14 – 18, in view of the structure disclosed by Borders in view of Knight, the method of preventing automatic reloading of a firearm would have been obvious, since it is the normal and logical manner in which the device operates.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borders in view of Knight, further in view of US 5,519,954 to Garrett.
Re: claim 3, to rephrase the rejection above, Borders discloses a spring cavity 124 in a bottom wall of a bolt block 114, and a spring 126 disposed therein except for a plunger disposed atop the spring, and at least a portion of the plunger being disposed in the spring cavity—the spring cavity being the functional equivalent of the recited “notch.”
Garret teaches that it is known to incorporate a spring 80, e.g., Fig. 4, in a recess 78, a plunger 82 atop the spring, and at least a portion of the plunger being disposed in a notch 92, 94, in the same field of endeavor, i.e., catches/releases in firearms, for the purpose of releasing a magazine catch 52, 6:21-7:41.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Borders, as taught by Garrett in order to release the bolt catch.  See rationale provided above.
Anent method claim 12, in view of the structure disclosed by Borders in view of Knight, further in view of Garrett, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device can be used.

Allowable Subject Matter
Claims 4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
14-May-21